DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Amendment to claims filed 2-23-22 is acknowledged. Currently, claims 1-9, 12-20, 23-25, 29-31, 35-39 are pending. Claims 1, 3, 5, 7, 12, 14, 16, 18, 24, 30 are currently amended. Claims 36-39 are new. Claims 10-11, 21-22, 26-28 and 32-34 are canceled. Claims 23-25, 29, 35 and 38 are withdrawn.
Claim Objections
Claim 30 is objected to because of the following informalities:  a period is missing at the end of the claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 12-20 and 36-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spalding et al. (WO2015/160395) in view of Burns et al. (2017/0100894) and Sawicki et al. (US 8,043,453).
Regarding claims 1-2 and 12, Spalding et al. discloses a method and a non-transitory computer readable medium embodying programmed instructions for curing (fig. 18) a composite part 42 (abstract, claim 16) comprising, the steps of:
Applying a heat blanket 76 to a composite material;
Applying, with a controller 50, power to heaters distributed across multiple cells of a heat blanket to heat the composite material at the heat blanket;
Monitoring, with the controller, a temperature of the composite material at each of the multiple cells (abstract, claim 16, fig. 5-18).
Spalding et al. does not teach individually adjusting, with the controller, an amount of power applied to heaters, for each of the multiple cells, in response to the monitored temperature and a target temperature. However, Burns et al. teaches providing reinforcement-learning-based independent control of thermal zones of a multi-dimensional array of thermal zones to heat, cool or maintain the temperature of component elements of a composite structure during its manufacture (para 48, 66, abstract, fig. 1-7 and claim 11). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Spalding et al. with the teaching of Burns et al. in order to facilitate localized heating of the composite part.
Spalding et al. in view of Burns et al. does not teach wherein target temperatures change over time for the multiple cells, such that for the multiple cells the target temperatures comprise a first phase of increasing temperature at a first rate, and a second phase of increasing temperature at a second rate that is slower than the first rate. However, Sawicki et al. teaches a method for curing a composite part. Fig. 11 illustrates an exemplary cure process temperature profile for a composite part. As illustrated, the temperature is ramped up to a first temperature of about 350 degrees F at a rate of about 3 degrees F/minute. The rate of temperature ramp is then decreased to about 2 degrees F/minute (fig. 11 and col. 12, line 64-col. 13, line 8). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use multiple ramp rates in the process of Spalding et al. since Sawicki et al. teaches that the use of multiple ramp rates is known to be suitable and effective in the art of curing composites.
Regarding claims 2 and 13, Spalding et al. discloses wherein the target temperature is a range of temperatures that includes a curing temperature of a thermoset resin (fig. 18, page 1, line 21-13).
Regarding claims 3 and 14, Burns et al. teaches adjusting the amount of power comprises selectively adjusting between decreasing power applied to a heater in the cell in response to determining that a cell temperature is higher than the target temperature, and increasing power applied to the heater in the cell in response to determining that the cell temperature is lower than the target temperature (fig. 3-6). 
Regarding claims 4 and 15, Burns et al. teaches selecting a temperature profile indicating a target temperature for each of the multiple cells, wherein target temperatures vary between cells (fig. 3-6).
Regarding claims 5 and 16, Sawicki et al. does not teach wherein the target temperatures further comprise a third phase of increasing temperature at a third rate that is slower than the second rate. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a third phase of increasing temperature at a third rate that is slower than the second rate depending on the desired cure temperature. 
Regarding claims 6 and 17, Burns et al. teaches selecting from one of multiple temperature profiles that each indicate a series of target temperatures, times, and ramp rates for heating the composite material (fig. 6), wherein the selection is based on a type of fiber-reinforced material being heated (para 3). 
Regarding claims 7 and 18, Burns et al. teaches wherein: adjusting the amount of power comprises adjusting the amount of power selectively between:
	Reducing the amount of power applied to a heater in the cell if the fiber-reinforced material is increasing in temperature faster than the ramp rate; and
	Increasing the amount of power applied to the heater in the cell if the fiber-reinforced material is increasing in temperature faster than the ramp rate ((para 48, 66, abstract, fig. 1-7 and claim 11).
Regarding claims 8 and 19, Burns et al. teaches performing reinforcement learning to train how power is adjusted, wherein during the reinforcement learning an agent performs actions by independently adjusting amounts of current applied to heaters in individual cells of the heat blanket (para 48, 66, fig. 2-3).
Regarding claims 9 and 20, Spalding et al. as modified by Burns et al. teaches wherein monitoring and adjusting power for each of the multiple cells is performed simultaneously in real-time (see Burns, para 9 and 74 and Spalding et al., abstract).
Regarding claims 36-37, Spalding et al. discloses wherein the monitoring is performed via thermocouples distributed across the multiple cells (abstract, claim 16, fig. 5-18).
Claims 30-31 and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burns et al. (2017/0100894) in view of Spalding et al. (WO2015/160395) and Sawicki et al. (US 8,043,453).
Regarding claim 30, Burns et al. discloses a method for fabricating a composite part, the method comprising:
Disposing a preform comprising a fiber-reinforced material impregnated with a thermoset resin onto a mandrel;
Applying a heat blanket over the preform;
Heating the preform; and
Selectively applying power to heaters distributed across the multiple cells of the heat blanket to control local heating at the preform while the preform is heated (para 48, 66, abstract, fig. 1-7 and claim 11). 
Burns et al. does not teach monitoring a temperature of the fiber-reinforced material at each of multiple cells within the heat blanket. However, Spalding et al. teaches monitoring the temperatures in the composite part and the heat blanket used to heat the composite part (abstract, claim 16, fig. 5-18). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Burns et al. with the teaching of Spalding et al. in order to precisely control the heating of the composite part.
Burns et al. in view of Spalding et al. does not teach wherein target temperatures change over time for the multiple cells, such that for the multiple cells the target temperatures comprise a first phase of increasing temperature at a first rate, and a second phase of increasing temperature at a second rate that is slower than the first rate. However, Sawicki et al. teaches a method for curing a composite part. Fig. 11 illustrates an exemplary cure process temperature profile for a composite part. As illustrated, the temperature is ramped up to a first temperature of about 350 degrees F at a rate of about 3 degrees F/minute. The rate of temperature ramp is then decreased to about 2 degrees F/minute (fig. 11 and col. 12, line 64-col. 13, line 8). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use multiple ramp rates in the process of Burns et al. since Sawicki et al. teaches that the use of multiple ramp rates is known in the art of curing composites.

Regarding claim 31, Burns et al. discloses selectively applying power is performed by a controller that has been trained via reinforcement learning (para 48, 66, fig. 2-3).
	Regarding claim 39, Spalding et al. teaches wherein monitoring a temperature of the fiber-reinforced material at each of multiple cells within the heat blanket is performed via thermocouples distributed across the multiple cells (abstract, claim 16, fig. 5-18).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 12 and 30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUE H LIU whose telephone number is (571)270-5522. The examiner can normally be reached 1PM - 10PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 5702721176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/X.H.L/Examiner, Art Unit 1742

/JEFFREY M WOLLSCHLAGER/Primary Examiner, Art Unit 1742